DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 11/19/21. 

1.	Claims 1-20 are pending.
2.	Claims 1-20 are rejected.

Drawings
3.	The drawings filed on 11/19/21 are acceptable.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 11/19/21 is filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  
   
Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16679475 filed on 12/6/19.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Regarding claim 7 and 15, the phrase "functions relate to any of optical layer parameters, Time Division Multiplexing (TDM) layer parameters, and packet layer parameters" renders the claim indefinite because the claim stipulates “any of” but uses the word, “and”.  Thus, for Examination purposes, the Examiner will interpret the phrase as “functions relate to any of optical layer parameters, Time Division Multiplexing (TDM) layer parameters, or” packet layer parameters.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 3-10, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blair et al., (Blair), US PGPub. No.: 20150317197 as applied to claims above in view of Matthew et al., (Matthew), US PGPub. No.: 20180024901.

 	As per claim 1, Blair teaches a network management system, (proactive OAM systems and methods use “big data” or “data analytics” techniques to observe changes to patterns in data collected from a network and other sources, such as via traditional Network Management Systems (NMS) or modern Software Defined Network (SDN) control systems) (para. 14) comprising: at least one processor and memory comprising instructions that, when executed, cause the at least one processor, (a system includes a network interface, a data store, and a processor, each communicatively coupled therebetween; and memory storing instructions) (para. 6) to 
obtain measured data from a plurality of network elements in a network, (network data can include network Operations, Administration, and Maintenance (OAM) data collected by the network; measured data obtained via monitored for threshold crossing (thus, measured) alarms and observing changes in patterns of collected data; network data from a network; one or more external sources relative to the network; wherein the network includes a plurality of network elements; via relative change in each value (thus, measured) and the identification of a pattern of changes across multiple data sources that result in a consequential network event and deviation from identified threshold) (para. 6, 14, 18, 35; claim 15), wherein the measured data is associated with Operations, Administration, and Maintenance (OAM) functions for each of the plurality of network elements, (para. 6, 18, 35; claim 15); and determine thresholds for any of the OAM functions, (Today's traditional method of instrumenting network performance involves network elements (plurality) collecting lots of raw data associated with simple OAM packets and bytes. The raw data is uploaded into a Network Management System (NMS) where it is organized according to a structured database and monitored for threshold crossing alarms) (para. 18); Blair further teaches compare measured data for threshold crossings for any of alarms and actions, (The raw data is uploaded into a Network Management System (NMS) where it is organized according to a structured database and monitored for threshold crossing alarms) (para. 18)
Blair does not specifically teach analyze the measured data to statistically determine thresholds for functions, and 
configure the plurality of network elements with the determined thresholds, wherein the plurality of network element utilize the determined thresholds to compare ongoing measured data for threshold crossings for any of alarms and actions.  
However, Matthew teaches analyze the measured data to statistically determine thresholds for functions, (Determining the one or more thresholds may involve analyzing the training data, which may include KPI values from one or more KPIs, to determine a statistical metric indicating changes in the training data and updating the set of one or more thresholds for the time frame based on the KPI value corresponding to the statistical metric) (para. 1031), and 
configure the plurality of network elements with the determined thresholds, (Adaptive thresholding may enable a user to configure the system (comprised of network elements) to automatically determine or adjust one or more thresholds. Thresholds may enable a user (e.g., IT managers) to indicate values that may initiate an alert or some other action) (para. 1035) wherein the plurality of network element utilize the determined thresholds to compare ongoing measured data for threshold crossings for any of alarms and actions, (Thresholds may enable a user (e.g., IT managers) to indicate values that may initiate an alert or some other action. Adaptive thresholding may involve identifying training data and analyzing the training data to determine a value for a threshold and may occur continuously, periodically (representing ongoing)) (para. 971, 1035).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Blair and Matthew such that the thresholds may be adaptive thresholds and the threshold values may be provided by training processes (e.g., using machine learning techniques) that analyze training data (e.g., historic data of most recent four weeks), (Matthew: para. 971, 972).

 	As per claim 3, the network management system of claim 1, Blair teaches wherein the plurality of network elements are configured with either default values and user-configured values for a given threshold, (baseline value (default threshold) represents steady state (and healthy operation) (para. 35).  Matthew also teaches user-configured values for a given threshold, (para. 920).

	As per claim 4, the network management system of claim 3,
Blair does not specifically teach wherein the configured determined thresholds change either the configured default values and the configured user- configured values based on actual operating conditions.  
However, Matthew teaches wherein the configured determined thresholds change either the configured default values and the configured user- configured values based on actual operating conditions, (via adaptive thresholding;  thresholds may be adaptive thresholds and the threshold values may be provided by training processes (e.g., using machine learning techniques) that analyze training data (e.g., historic data of most recent four weeks (actual operating conditions)); system automatically adjust one or more thresholds) (para. 971, 1035).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Blair and Matthew such that the thresholds may be adaptive thresholds and the threshold values may be provided by training processes (e.g., using machine learning techniques) that analyze training data (e.g., historic data of most recent four weeks), (Matthew: para. 971, 972).

 	As per claim 5, the network management system of claim 1, 
Blair does not specifically teach wherein the instructions that, when executed, further cause the at least one processor to Page 1 of 4Attorney Docket No.: 10.2705.CONPATENTrecalibrate the determined thresholds based on new measured data from any of the plurality of network elements. 
	However Matthew teaches wherein the instructions that, when executed, further cause the at least one processor to Page 1 of 4Attorney Docket No.: 10.2705.CONPATENTrecalibrate the determined thresholds based on new measured data from any of the plurality of network elements, (Determining a threshold may involve identifying a new value to be assigned to a new threshold or to determine a change for an existing threshold value, wherein the change is based on a delta value, a percentage value or an absolute value. Determining the one or more thresholds may involve analyzing the training data, which may include KPI values from one or more KPIs, to determine a statistical metric indicating changes in the training data and updating (thus, recalibrating/adjust) the set of one or more thresholds for the time frame based on the KPI value) (para. 1031, 1909).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Blair and Matthew such that the thresholds may be adaptive thresholds and the threshold values may be provided by training processes (e.g., using machine learning techniques) that analyze training data (e.g., historic data of most recent four weeks), (Matthew: para. 971, 972).
 
 	As per claim 6, the network management system of claim 1, Blair teaches wherein the OAM functions include any of Performance Monitoring (PM) data, (para. 19).
Blair does not specifically teach OAM functions include Key Performance Indicators (KPIs). 
However, Matthew teaches OAM functions include Key Performance Indicators (KPIs), (monitoring (management, hence administration, an OAM function) one or more services using key performance indicator(s) (para. 123).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Blair and Matthew such that the thresholds may be adaptive thresholds and the threshold values may be provided by training processes (e.g., using machine learning techniques) that analyze training data (e.g., historic data of most recent four weeks), (Matthew: para. 971, 972).
 
 	As per claim 7, the network management system of claim 1, Blair teaches wherein the OAM functions relate to any of optical layer parameters, Time Division Multiplexing (TDM) layer parameters, and packet layer parameters., (also via OAM, switches provide time division multiplexing) (para. 2, 17) 

 	As per claim 8, the network management system of claim 1,
Blair does not specifically teach wherein the determined thresholds include an inner fence indicative of a minor deviation and an outer fence indicative of a major deviation. 
However, Matthew teaches wherein the determined thresholds include an inner fence indicative of a minor deviation and an outer fence indicative of a major deviation (In one example, multiple statistical metrics related to standard deviation may be used (e.g., −2 standard deviation, 0 standard deviation, and +2 standard deviation) and the first statistical metric may be associated with a lower threshold (e.g., informational state), the second statistical metric may be associated with a middle threshold 
(e.g., warning state) and the third standard deviation may be associated with the highest threshold (e.g., critical state); wherein the first and second metric/deviation comprises a fence for a minor deviation (-2 and 0) and the third metric/deviation is viewed as the outer fence (of +2) equating to the major deviation (critical state)) (para. 1031).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Blair and Matthew such that the thresholds may be adaptive thresholds and the threshold values may be provided by training processes (e.g., using machine learning techniques) that analyze training data (e.g., historic data of most recent four weeks), (Matthew: para. 971, 972).
 
 	As per claim 9, the network management system of claim 1, 
Blair does not specifically teach wherein the determined thresholds for a given network element are based on a role of the given network element in the network.  
However, Matthew teaches, (based on role via counts for each state (i.e. CPU Usage, Memory Usage); Thus, by including the aggregation period for an individual KPI as part of the definition of the respective KPI, multiple KPIs can run on different aggregation periods, which can more accurately represent certain types of aggregations, such as, distinct counts and sums, improving the utility of defined thresholds; i.e. the value may be a count of events satisfying the search criteria that include a constraint for the field (e.g., if the field is “response time,” and the KPI is focused on measuring the number of slow responses (e.g., “response time” below x) issued by the service)) (para. 342, 770, 826, 1072).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Blair and Matthew such that the thresholds may be adaptive thresholds and the threshold values may be provided by training processes (e.g., using machine learning techniques) that analyze training data (e.g., historic data of most recent four weeks), (Matthew: para. 971, 972).

 	As per claim 10, Blair teaches a non-transitory computer-readable medium comprising instructions that, when executed, cause at least one processor to perform steps, (para. 45),  
The remainder of the limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations.
  
 	As per claim 12, the non-transitory computer-readable medium of claim 10, it is rejected based on the analysis of claim 3, due to the similarity of the limitations. 
 
 	As per claim 13, the non-transitory computer-readable medium of claim 10, it is rejected based on the analysis of claim 5, due to the similarity of the limitations.
  
 	As per claim 14, the non-transitory computer-readable medium of claim 10, it is rejected based on the analysis of claim 6, due to the similarity of the limitations.  

  	As per claim 15, the non-transitory computer-readable medium of claim 10, it is rejected based on the analysis of claim 7, due to the similarity of the limitations. 

 	As per claim 16, the non-transitory computer-readable medium of claim 10, it is rejected based on the analysis of claim 8, due to the similarity of the limitations.  

 	As per claim 17, the non-transitory computer-readable medium of claim 10, it is rejected based on the analysis of claim 9, due to the similarity of the limitations.  

 	As per claim 18, Blair teaches a method comprising steps, (para. 45). 
The remainder of the limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations.
  
 	As per claim 20, the method of claim 18, it is rejected based on the analysis of claim 5, due to the similarity of the limitations.

12.	Claims 2, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blair et al., (Blair), US PGPub. No.: 20150317197 as applied to claims above in view of Matthew et al., (Matthew), US PGPub. No.: 20180024901 and further in view of Sugata et al., (Sugata), US PGPub. No.: 20110307591.

 	As per claim 2, the network management system of claim 1, 
Blair teaches values for thresholds for at least one OAM functions, (alarm; power threshold) (para. 18, 33).
Neither Blair nor Matthew specifically teaches wherein at least two network elements include different values for thresholds for at least one OAM functions. 
However, Sugata teaches wherein at least two network elements include different values for thresholds for at least one OAM functions, (i.e. CPU and Memory utilization) (para. 133, Fig. 17).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Blair, Matthew and Sugata such that threshold is selected from a standpoint of failsafe, (Sugata: para. 133).

 	As per claim 11, the non-transitory computer-readable medium of claim 10, it is rejected based on the analysis of claim 2, due to the similarity of the limitations.  

 	As per claim 19, the method of claim 18, it is rejected based on the analysis of claim 2, due to the similarity of the limitations.  

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, i.e. Bor-yaliniz, US PGPub. No.: 20200044943, para. 75, 100, and 224.  See form 892.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        10/5/22